Citation Nr: 1821222	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to a psychiatric disorder, claimed as depression, to include as secondary to epilepsy.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left upper extremity neuropathy, claimed as secondary to epilepsy.  

4.  Entitlement to service connection for left lower extremity neuropathy.

5.  Entitlement to service connection for right lower extremity neuropathy.

6.  Entitlement to service connection for a psychiatric disorder other than depression.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to a TDIU and to service connection to for a psychiatric disorder other than depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO denied service connection for epilepsy, depression, and left upper extremity neuropathy.  The Veteran did not appeal the decision and did not submit new and material evidence within one year.

2.  Evidence submitted since the August 2010 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for epilepsy and depression, is neither cumulative nor redundant of the evidence of record at the time of the prior final denial these claims, and raises a reasonable possibility of substantiating the claims.

3.  Evidence received since the final August 2010 rating decision denying service connection for left upper extremity does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

4.  The evidence does not demonstrate peripheral neuropathy of the bilateral lower extremities.  

5.  With resolution of doubt in the Veteran's favor, diagnosed depression is related to the Veteran's service.  

6.  With resolution of doubt in the Veteran's favor, diagnosed epilepsy is related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The August 2010 rating decision denying service connection for epilepsy, depression, and left upper extremity neuropathy, is final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to warrant reopening of the claims of entitlement to service connection for epilepsy and depression, and the claims are reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received to warrant reopening of the claim of service connection for left upper extremity neuropathy. 38 U.S.C. §§ 5107, 5108; 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

6.  The criteria for service connection for depression have been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for service connection for seizures have been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claims of entitlement to service connection for epilepsy and depression are granted herein.  Thus, any error in VA's duties to notify and assist for these claims is harmless.  

For the other claims decided in the instant decision, VA's duty to notify was satisfied by a June 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed conditions.

No VA examination was provided to the Veteran regrading the claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is no competent evidence of bilateral peripheral neuropathy of the lower extremities of record.  As the first McLendon element is not met, no VA examinations are required for these claims. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

In an August 2010 rating decision, the RO denied service connection for epilepsy, depression and neuropathy.  Service connection for epilepsy was denied because the RO found there was no objective evidence that epilepsy occurred in or was caused by service, or that it manifested to a compensable degree within one year from the Veteran's separation from service.  Service connection for depression was denied because the RO found no link between mental health complaints and service and because it was not related to a service-connected disorder.  The RO issued similar findings for its denial of service connection for neuropathy of the left upper extremity.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the August 2010 decision includes the following: 1) the Veteran's claim of entitlement to service connection for epilepsy, severe depression, claimed as secondary to epilepsy, and neuropathy of the left arm, claimed as secondary to epilepsy, the claim received in July 2010; 2) a July 2010 buddy statement from BS describing how she witnessed the Veteran suffer a seizure in Fall of 1972; 3) a July 2010 buddy statement from MM describing how he witnessed the Veteran suffering a seizure at the end of August in 1972; 4) a July 2010 buddy statement form AE describing how he witnessed the Veteran suffer a seizure in the Fall of 1972; 5) private treatment report from June 2010 showing the Veteran's discharge from emergency treatment for a seizure sustained in June 2010; and 6) VA treatment records from March 2001 through August 2010, showing diagnoses of seizures, intermittent explosive disorder, and difficulties with anger control as early as March 2001; and 7) the Veteran's service treatment records (STRs).

The buddy statements show reports of seizures in 1972.  The private and VA treatment records show psychiatric treatment for anger difficulties and for seizures.  The VA treatment records also document the Veteran's reports that he had suffered from seizures since shortly after his military service and that he had sustained a head injury involving a vehicle during service.  No evidence of record demonstrated peripheral neuropathy of the left upper extremity at the time of the August 2010 rating decision.  

Evidence submitted after the 2010 decision includes 1) the Veteran's claim of entitlement for service connection for, in pertinent part, epilepsy, depression, and left upper extremity neuropathy; 2) updated VA treatment records; 3) records received from the Social Security Administration in August 2013; 4) an appellate brief from the Veteran's attorney submitted in February 2017; 5) a January 2017 opinion from Dr. HHG; 6) a February 2017 opinion from Dr. HS; and 7) April 2016 buddy statements from DS, HG, JC, and KC, describing their accounts of the Veteran becoming depressed or suffering seizures after he returned home from military service.  

The lay statements show eye witness accounts of observable psychiatric and seizure symptoms as early as 1972.  The VA treatment records show psychiatric treatment.  The 2017 medical opinions link the Veteran's seizures to service and depression to service and the Veteran's seizures.  

The Board finds that new and material evidence has been presented to reopen claims of entitlement to service connection for seizures and depression.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of continuing symptoms of seizures and depression since the Veteran' service and nexus opinions from medical professionals linking seizures to service and depression to either service or to seizures.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Indeed, the Board grants service connection for seizures and for depression below.  Accordingly, for all of the above reasons, the Veteran's claims of entitlement to service connection for seizures and depression are reopened. 

The Board finds that new and material evidence has not been presented to reopen the claim of service connection for neuropathy of the left upper extremity.  The evidence described above is new because it was not previously submitted to VA.  The Board finds the evidence is not material, however, because there is nothing to suggest that the Veteran has neuropathy of the left upper extremity.  At the time of the previously disallowed claim, there was no evidence showing that the Veteran had left upper extremity neuropathy.  Accordingly, there were no nexus statements or etiological opinions.  Since the August 2010 rating decision, the evidence is similarly silent for any evidence of left upper extremity neuropathy.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including epilepsies, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.A.  Peripheral neuropathy of the bilateral lower extremities

The Veteran submitted a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities in April 2012.  After a thorough review of the record, the Board finds that service connection is not warranted.  Service connection requires a showing of a current disability.  See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has peripheral neuropathy of the bilateral lower extremities.  VA treatment records are silent for complaints of peripheral neuropathy.  The Veteran's STRs are similarly silent.  Because service connection requires a showing of a current disability, service connection must be denied for peripheral neuropathy of the bilateral lower extremities.

In making these findings, the Board is cognizant of the Veteran's lay statements that purport to provide a diagnosis.  In this regard, the Board finds that they are not competent evidence, and therefore of little probative value.

Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all such questions are subject to non-expert opinion. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

But here, the diagnosis of a peripheral neuropathy is distinguishable from ringing in the ears, a broken leg, or varicose veins, as these complex determinations are not capable of lay observation. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the Veteran's lay statements pertaining to these issues are not competent lay evidence.  

In the absence of any showing of a present disability, service connection for peripheral neuropathy of the bilateral lower extremities cannot be granted.  

III.B.  Depression

The Veteran claims he has depression that had onset during service, and that it has continued to exist since that time.  In support of this argument, numerous buddy statements have been submitted.  Specifically, a series of buddy statements describe observable behavioral symptomatology from the Veteran immediately after he returned home from active duty.  In a statement from JC, dated in March 2016, the Veteran was described as normal prior to service.  After returning, from Vietnam, he was described as violent and frustrated, becoming angry and upset over minor things.  The Veteran would get in fights frequently, and he had attitude problems.  In another statement from KC, dated in April 2016, the Veteran was again described as being normal while growing up.  After service, however, he was completely different, being withdrawn, unhappy, very serious, and depressed.  He was reserved, not as outgoing as he was before service.  He was also combative and easily angered.  

VA treatment records show psychiatric treatment.  For instance, March 2001 VA treatment records show treatment for anger difficulties.  Records from the Social Security Administration show that the Veteran receives disability compensation from that agency due to affective/mood disorders.  VA treatment records from July 2009 show the Veteran reporting anger issues that started in service while he was in Vietnam.  At that time, he was diagnosed with intermittent explosive disorder.  VA treatment records from 2010 also show diagnoses of anxiety disorder and insomnia.  

In February 2017, VA received a private mental disorders disability benefits questionnaire completed by Dr. HHG, a psychologist.  She referred to a review of the record, including the various buddy statements, and her review of the medical literature, in opining that the Veteran suffered from unspecified depressive disorder that was more likely than not incurred in military service.  She opined that it had continued uninterrupted to the present and prevented the Veteran from maintaining substantially gainful employment.  The examiner further opined that the Veteran's seizures were aggravated by his ongoing unspecified depressive disorder.  

In the absence of evidence to the contrary, and in light of the January 2017 opinion from Dr. HHG, the Board finds that the Veteran has depression that is related to his military service.  The probative lay statements also corroborate that the Veteran had observable behavioral symptoms, which supports the January 2017 opinion.  The January 2017 opinion is based on the doctor's knowledge of the Veteran's medical histor, and there is no evidence to rebut the doctor's findings.  Thus, the Board finds that the evidence supports the grant of service connection for the Veteran's depression.  

III.C. Seizures

The Veteran claims he has epilepsy as a result of a blow sustained to the head during his military service.  Private and VA treatment records show recurrent treatment for seizures over the course of the instant appeal period, and an evaluation conducted by HS in February 2017 confirmed a diagnosis of seizures.  Thus, the Board finds that the present disability element of service connection is met.

Next, the Board notes that the Veteran's STRs are completely silent for head complaints or treatment for a head injury.  VA treatment records document the Veteran reporting that he was involved in a motor vehicle accident during service in which he struck his head against a steering wheel, losing consciousness.  The Veteran did not seek medical attention at that time, and his first seizure reportedly occurred two years later.  This has largely been his reported history. 

In support of the Veteran's contentions are numerous buddy statements, briefly mentioned above.  Various statements from July 2010 by AE, MM, and BS dated in July 2010, describe the Veteran suffering from a seizure in early Fall 1972, within one year of his separation from active duty.  Similarly, a buddy statement by DP in April 2016 describes her witnessing a seizure in 1972.  Another April 2016 statement from HG describes witnessing the Veteran have a seizure during his welcome home party after he returned from active duty - no date of the party was specified. These lay statements are consistent with the Veteran's contentions that he had seizures that started shortly after his discharge from active duty.  

Of record is a February 2017 opinion by Dr. HS, mentioned briefly above.  The doctor had been asked to provide a medical opinion regarding any potential relationship between the Veteran's seizures and his military service and/or his depressive disorder, which is now service-connected.  The doctor conducted a thorough review of the record, discussing the January 2017 psychological examination by Dr. HHG, and reviewing the numerous buddy statements of record in support of the Veteran's claim.  Based on his review, the doctor opined that the Veteran's seizures began due to a delayed onset of an in-service head injury.  The doctor also opined that it was as likely as not that the Veteran's seizures were further aggravated by psychological impairment that appeared to have begun during his military service.  

The Board resolves reasonable doubt in the Veteran's favor and finds that the February 2017 opinion supports service connection on direct and secondary theories of entitlement.  Further, because the lay statements of record suggest that seizures had onset within one year of the Veteran's separation from active duty, the evidence supports a finding that service connection may also be warranted on a presumptive theory of entitlement under 38 C.F.R. §§ 3.307, 3.309(a).  Regardless, the February 2017 opinion is based on knowledge of all the relevant evidence and shows adequate rationale.  Thus, the Board finds that the evidence supports the grant of service connection for the Veteran's seizures on direct and secondary theories.  



ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for left upper extremity neuropathy is denied.

New and material evidence received, the application to reopen a claim of entitlement to service connection for epilepsy is granted.

Service connection for epilepsy is granted.

New and material evidence received, the application to reopen a claim of entitlement to service connection for depression is granted.

Service connection for depression is granted.  

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.


REMAND

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences. Clemons, 23 Vet. App. at 4-5.  Accordingly, because there are other psychiatric diagnoses of record, the Veteran's claim has been broadened as reflected in the issue section.  Notwithstanding the grant of service connection for depression above, remand is required for the Veteran's claim of entitlement to service connection for a psychiatric disorder other than depression.  

The Board finds that further development is required prior to adjudication of the Veteran's claim for a TDIU.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  Governing law and regulation provide that a TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service-connected. Id.

In light of the Board's grant of service connection for epilepsy and depression, the Board finds that the matter of entitlement to a TDIU must be deferred in order for the RO to assign initial ratings for these disabilities.  The TDIU issue is inextricably intertwined with these matters.  On remand, the RO should consider the TDIU issue on both schedular and/or extraschedular bases.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorder or than depression.  The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

First, the examiner must determine whether the Veteran has had a psychiatric disorder other than depression, to include PTSD, anxiety, and adjustment disorder.  If any previously diagnosed disorder, such as PTSD, anxiety, and adjustment disorder is not found on examination, address the prior diagnoses of record and provide an explanation for each finding.

Second, for each separately diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder manifested during or is otherwise related to service or to the Veteran's military service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  Readjudicate the issue of entitlement to a TDIU after assignment of initial ratings for service-connected seizures and depression.  The RO should consider the TDIU issue on schedular and extraschedular bases where applicable.  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


